Case 1:19-md-02895-LPS Document 27 Filed 10/15/19 Page 1 of 6 PageID #: 391



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


IN RE: SENSIPAR (CINACALCET                          C.A. No. 19-md-2895-LPS
HYDROCHLORIDE TABLETS) ANTITRUST
LITIGATION



THIS DOCUMENT RELATES TO:                            C.A. No. 19-396-LPS

ALL DIRECT PURCHASER ACTIONS                         C.A. No. 19-1460-LPS




                      AMGEN INC.’S MOTION TO DISMISS
                DIRECT PURCHASER PLAINTIFFS’ CONSOLIDATED
                     AMENDED CLASS ACTION COMPLAINT

       Pursuant to Fed. R. Civ. P. 12(b)(6), defendant Amgen Inc. (“Amgen”) moves to dismiss

Direct Purchaser Plaintiffs’ Consolidated Amended Class Action Complaint (D.I. 13, C.A. No.

19-md-2895-LPS). The grounds for this motion are set forth more fully in Amgen’s Brief in

Support of Its Motion to Dismiss Direct Purchaser Plaintiffs’ Consolidated Amended Class

Action Complaint, submitted herewith.
Case 1:19-md-02895-LPS Document 27 Filed 10/15/19 Page 2 of 6 PageID #: 392



                                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                         /s/ Brian P. Egan
OF COUNSEL:                              Jack B. Blumenfeld (#1014)
                                         Brian P. Egan (#6227)
M. Sean Royall                           1201 North Market Street
Ashley E. Johnson                        P.O. Box 1347
GIBSON, DUNN & CRUTCHER LLP              Wilmington, DE 19899
2001 Ross Avenue                         (302) 658-9200
Suite 2100                               jblumenfeld@mnat.com
Dallas, TX 75201                         began@mnat.com
(214) 571-2900
                                         Attorneys for Defendant Amgen Inc.
Eric J. Stock
Kate Dominguez
GIBSON, DUNN & CRUTCHER LLP
200 Park Avenue
New York, NY 10166-0193
(212) 351-4000

October 15, 2019




                                     2
 Case 1:19-md-02895-LPS Document 27 Filed 10/15/19 Page 3 of 6 PageID #: 393



                               CERTIFICATE OF SERVICE

       I hereby certify that on October 15, 2019 I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on

October 15, 2019, upon the following in the manner indicated:

Robert J. Kriner, Jr., Esquire                                        VIA ELECTRONIC MAIL
Scott M. Tucker, Esquire
Tiffany J. Cramer, Esquire
Vera Gerrit Belger, Esquire
CHIMICLES SCHWARTZ KRINER &
DONALDSON-SMITH LLP
2711 Centerville Road, Suite 201
Wilmington, DE 19808
Attorneys for Plaintiff

William R. Olson, Esquire                                             VIA ELECTRONIC MAIL
Stephanie E. Smith, Esquire
Debra Josephson, Esquire
Michael L. Roberts, Esquire
ROBERTS LAW FIRM, P.A.
20 Rahling Circle
Little Rock, AR 72223
Attorneys for Plaintiff

Benjamin F. Johns, Esquire                                            VIA ELECTRONIC MAIL
CHIMICLES SCHWARTZ KRINER &
DONALDSON-SMITH LLP
361 West Lancaster Avenue
Haverford, PA 19041
Attorneys for Plaintiff

Linda P. Nussbaum, Esquire                                            VIA ELECTRONIC MAIL
Bart D. Cohen, Esquire
NUSSBAUM LAW GROUP, P.C.
1211 Avenue of the Americas, 40th Floor
New York, NY 10036
Attorneys for Plaintiff
 Case 1:19-md-02895-LPS Document 27 Filed 10/15/19 Page 4 of 6 PageID #: 394



Thomas M. Sobol, Esquire                               VIA ELECTRONIC MAIL
Bradley J. Vettraino, Esquire
HAGENS BERMAN SOBOL SHAPIRO LLP
55 Cambridge Parkway, Suite 301
Cambridge, MA 02142
Attorneys for Plaintiff

Sharon K. Robertson, Esquire                           VIA ELECTRONIC MAIL
Donna M. Evans, Esquire
COHEN MILSTEIN SELLERS & TOLL PLLC
88 Pine Street, 14th Floor
New York, NY 10005
Attorneys for Plaintiff

John Radice, Esquire                                   VIA ELECTRONIC MAIL
Daniel Rubenstein, Esquire
Kenneth Pickle, Esquire
RADICE LAW FIRM, P.C.
475 Wall Street
Princeton, NJ 08540
Attorneys for Plaintiff

Shawn Raymond, Esquire                                 VIA ELECTRONIC MAIL
SUSMAN GODFREY LLP
1000 Louisiana, Suite 5100
Houston, TX 77002
Attorneys for Plaintiff

Kalpana Srinivasan, Esquire                            VIA ELECTRONIC MAIL
SUSMAN GODFREY LLP
1900 Avenue of the Stars, Suite 1400
Los Angeles, CA 90067
Attorneys for Plaintiff

Michael M. Buchman, Esquire                            VIA ELECTRONIC MAIL
Michelle C. Clerkin, Esquire
MOTLEY RICE LLC
777 Third Avenue, 27th Floor
New York, NY 10017
Attorneys for Plaintiff




                                       2
 Case 1:19-md-02895-LPS Document 27 Filed 10/15/19 Page 5 of 6 PageID #: 395



Jayne A. Goldstein, Esquire                            VIA ELECTRONIC MAIL
SHEPHERD FINKELMAN MILLER & SHAH LLP
1 625 North Commerce Parkway, Suite 320
Ft. Lauderdale, FL 33326
Attorneys for Plaintiff

Karen E. Keller, Esquire                               VIA ELECTRONIC MAIL
Nathan R. Hoeschen, Esquire
SHAW KELLER LLP
I.M. Pei Building
1105 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Defendants Teva Pharmaceuticals USA,
Inc., Watson Laboratories, Inc., and Actavis Pharma
Inc.

Henninger S. Bullock, Esquire                          VIA ELECTRONIC MAIL
Karen W. Lin, Esquire
MAYER BROWN LLP
1221 Avenue of the Americas
New York, NY 10020-1001
Attorneys for Defendants Teva Pharmaceuticals USA,
Inc., Watson Laboratories, Inc., and Actavis Pharma
Inc.

Ned Weinberger, Esquire                                VIA ELECTRONIC MAIL
Labaton Sucharow LLP
300 Delaware Avenue, Suite 1340
Wilmington, DE 19801
Attorneys for Plaintiff

Ian Connor Bifferato, Esquire                          VIA ELECTRONIC MAIL
The Bifferato Firm, P.A.
1007 North Orange Street, 4th Floor
Wilmington, DE 19801
Attorneys for Plaintiff




                                             3
 Case 1:19-md-02895-LPS Document 27 Filed 10/15/19 Page 6 of 6 PageID #: 396



Gregory S. Asciolla, Esquire                             VIA ELECTRONIC MAIL
Jay L. Himes, Esquire
Karin E. Garvey, Esquire
Robin A. van der Meulen, Esquire
Matthew J. Perez, Esquire
Domenico Minerva, Esquire
Labaton Sucharow LLP
140 Broadway
New York, NY 10005
Attorneys for Plaintiff

Scott A. Martin, Esquire                                 VIA ELECTRONIC MAIL
Irving Scher, Esquire
Hausfeld LLP
33 Whitehall Street, 14th Floor
New York, NY 10004
Attorneys for Plaintiff

Brent Landau, Esquire                                    VIA ELECTRONIC MAIL
Hausfeld LLP
325 Chestnut Street, Suite 900
Philadelphia, PA 19106
Attorneys for Plaintiff

Melinda R. Coolidge, Esquire                             VIA ELECTRONIC MAIL
Hausfeld LLP
1700 K Street, NW, Suite 650
Washington, DC 20006
Attorneys for Plaintiff

Roberta D. Liebenberg, Esquire                           VIA ELECTRONIC MAIL
Jeffrey S. Istvan, Esquire
Paul Costa, Esquire
Adam J. Pessin, Esquire
Fine, Kaplan and Black, R.P.C.
One South Broad Street, 23rd Floor
Philadelphia, PA 19107
Attorneys for Plaintiff



                                     /s/ Brian P. Egan
                                     _______________________________
                                     Brian P. Egan (#6227)




                                       4
